Citation Nr: 0947611	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a temporary 100 percent evaluation beyond 
December 1, 2006 based on surgical or other treatment 
necessitating convalescence (right knee).  

2.  Entitlement to a disability rating greater than 20 
percent for degenerative arthritis of the right knee and 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDING OF FACT

In a March 2009 signed statement the Veteran indicated that 
he wished to withdraw his appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2009 signed statement Veteran indicated that he 
wished to withdraw his appeal.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.  The Veteran 
has properly withdrawn his appeal, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this case and it is dismissed.




ORDER

The appeal is dismissed.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


